13 F.3d 405
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Brian D. DUBUC, Plaintiff-Appellant,v.Bill MUSSEMAN, Patty McKenzie, Officer Lewis, and OfficerBoyd, Defendants-Appellees.
No. 93-5053.
United States Court of Appeals, Tenth Circuit.
Nov. 23, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R. App.  P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Brian Dubuc appeals from the district court's dismissal of his case without prejudice for failure to prosecute.  "A district court may, within its sound discretion, dismiss an action for want of prosecution.  We will reverse the court's decision only when there is an abuse of that discretion."   United States v. Berney, 713 F.2d 568, 571 (10th Cir.1983).


3
After examining the record, the procedural history of the case, and the briefs of the parties, we hold that the district court did not abuse its discretion in dismissing Mr. Dubuc's case without prejudice for failure to prosecute.  We therefore affirm.


4
AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3